Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 6/9/2022, the amendment/reconsideration has been considered.  Claims 1-5, 8-17 and 19-23 are pending for examination, the rejection cited as stated below.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 102
Issue 1: The applicant argues with respect to independent claims such as claim 1 that “Ukkola does not disclose applying a data-reducing function to at least one object, object instance, resource and/or resource instance at the device to generate resource data comprising compressed data representative of the at least one object, object instance, resource and/or resource instance” because the recited hash “cannot be uncompressed into the original data.”
Examiner respectfully disagrees, because the claimed limitation does not require a specific method of compressing, because hashing is a method of compressing, and because contrary to the Applicant’s assertion, hashed data can be “uncompressed” into unhashed data by looking up the hash table. It is to be noted that the claimed limitation merely requires applying a data-reduction function to generate resource data comprising compressed data representative of the at least one object, object instance, resource and/or resource instance, without requiring that the data-reduction function uses any specific method of compressing functions, and without requiring a specific way of “representative of”.  The cited reference teaches hashing of the static information such as a template flag which reads on “an object”, wherein the hashing reads on data reduction to generate compressed data representative of the static information.  Therefore the cited reference teaches the claimed limitation.
Issue 2: The applicant argues with respect to independent claims such as claim 1 that “Ukkola does not disclose transmitting, to a server, a registration message comprising said resource data, an indicator to indicate that the server is to use template based registration, and a template identifier to enable the server to obtain a corresponding template and register.”
Examiner respectfully disagrees.  See cited portion in the corresponding rejection in the rejection section.  For example, [0061]-[0064], wherein the hashed data reads pm compressed data representing an object, the object being static registration information such as a template flag etc. that indicate that the server is to use template based registration and used by the server to identify a template.  Also see the cited paragraphs [0047]-[0051] that disclose details what the static information could include.  It is to be noted that the claimed limitation merely requires “transmitting a registration message comprising said resource data, an indicator… and a template identifier” without requiring a specific format of the indicator or the template identifier in the registration message or a specific relationship to said resource data,  nor does the limitation require that they are included in the registration message as different and separate fields from said resource data or from each other.  Therefore the cited reference reads on the claimed limitation.
Issue 3: The applicant’s other arguments are similar to the arguments presented above.  See Examiner’s response above.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5.	Claims 1-5, 8-14, 16-17 and 19-20 and 22-23 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by UKKOLA et al (US 2014/0025742).
As to claim 1, UKKOLA discloses a machine-implemented method of registering a device with a server, the method performed at the device comprising:
enumerating at least one object, object instance, resource and/or resource instance at the device ([0058], “The registration message sent by a node comprises several fields that are required but which are fairly static information that is simply matched by the server. A mechanism is proposed that represents these static fields as a one-way hash function. Fields useful for this mechanism include the domain, the node type and template flag, for example” wherein domain, node type and template flag are all objects);
applying a data-reducing function to at least one object, object instance, resource and/or resource instance at the device to generate resource data comprising compressed data representative of the at least one object, object instance, resource and/or resource instance (see citation above, the hashed value of static fields; see also [0061]-[0063]); 
transmitting, to a server, a registration message comprising said resource data, an indicator to indicate that the server is to use template based registration and a template identifier to enable the server to obtain a corresponding template and register  said device using said resource data and said template (figure 4; [0047]-[0051]; [0061]-[0064]); and,
accessing the server when registration is complete (this limitation is conditional on “when…” condition which does not necessarily occur therefore is not given patentable weight.  Alternatively, see [0051]).
As to claim 22, see similar rejection to claim 1.
As to claim 23, see similar rejection to claim 1.
As to claim 8, UKKOLA discloses a machine-implemented method for registering a device with a server, the method performed at the server comprising: 
receiving a registration message including: 
resource data comprising compressed data representative of at least one object, object instance, resource and/or resource instance at the device ([0051]; [0047]-[0050]);
 an indicator to indicate that the server is to use template based registration; and, a template identifier (figure 4; [0047]-[0051]; [0061]-[0064]);
obtaining a template corresponding to the template identifier (figure 4; [0047]-[0051]; [0061]-[0064]);
determining, based on or in response to the compressed data, the at least one object, object
instance, resource and/ or resource instance (figure 4; [0047]-[0051]; [0061]-[0064); and
registering the device using the template and the at least one object, object instance, resource and/or resource instance determined to be at the device ([0051]).
As to claim 2, UKKOLA discloses the method of claim 1, wherein the compressed data comprises reversibly compressed data ([0058], the hash for an object is to be matched by the server, therefore is considered reversible.  It is to be noted that the scope of “reversibly” is interpreted in light of the specification, page 13, paragraph 1, “when the resource data is reversible, the server may decompress or reverse the resource data to obtain the corresponding object(s), object instance(s), resource(s) and resource instance(s)”).
As to claim 12, UKKOLA discloses the method of claim 9, wherein the compressed data comprises reversibly compressed data (see similar rejection to claim 2).
As to claim 3, UKKOLA discloses the method of claim 1, wherein the compressed data comprises hashed data generated by applying a hash function to enumeration (see citation in rejection to claim 1, particularly [0058]).
As to claim 9, UKKOLA discloses the method of claim 8, wherein the compressed data comprises one or more hash values (see citation in rejection to claim 3).
As to claim 4, UKKOLA discloses the method of claim 1, wherein the compressed data comprises a bit string, where one or more bits in the bit string identify a corresponding object, object instance, resource and/or resource instance at the device ([0062], “instead of including in the message static information (which is simply matched in the server) such as the domain, end-point type and template flag as query parameters, a single hash is taken over those parameters and included in the message 502. In the above example, the hash is included as "&hash=4e671c". When the server 106 receives the hash, it is configured to send 504 the hash to the storage 112 where the hash is compared against pre-calculated hashes of those parameters.  The storage responds by sending 506 the unhashed information to the server. If the hash included a template flag, the storage may return a pointer to the template. Otherwise the process is the same as in FIG. 4.”).
As to claim 14, UKKOLA discloses the method of claim 8, wherein the compressed data comprises a bit string having one or more bits, whereby the value of one or more bits is representative of the presence or absence of at least one object, object instance, resource and/or resource instance at the device (see similar rejection to claim 4).
As to claim 5, UKKOLA discloses the method of claim 1, wherein the compressed data comprises a unitary compressed expression encapsulating two or more objects, object instances, resources and/or resource instances in a single expression ([0062], “instead of including in the message static information (which is simply matched in the server) such as the domain, end-point type and template flag as query parameters, a single hash is taken over those parameters and included in the message 502. In the above example, the hash is included as "&hash=4e671c". When the server 106 receives the hash, it is configured to send 504 the hash to the storage 112 where the hash is compared against pre-calculated hashes of those parameters.  The storage responds by sending 506 the unhashed information to the server. If the hash included a template flag, the storage may return a pointer to the template. Otherwise the process is the same as in FIG. 4.”).
As to claim 17, UKKOLA discloses the method of claim 8, wherein the compressed data comprises a unitary compressed expression encapsulating two or more objects, object instances, resources and/or resource instances in a single expression (see similar rejection to claim 5).
As to claim 10, UKKOLA discloses the method of claim 9, wherein determining the at least one object, object instance, resource and/or resource instance at the device comprises: comparing the hash value to precalculated hashes in storage ([0058], “simply matched by the server” indicates precalculated hashes in storage.  Also see [0062], “the hash is included as "&hash=4e671c". When the server 106 receives the hash, it is configured to send 504 the hash to the storage 112 where the hash is compared against pre-calculated hashes of those parameters.”).
As to claim 11, UKKOLA discloses the method of claim 8, wherein determining the at least one object, object instance, resource and/or resource instance at the device comprises:
generating one or more hash values using an enumeration of one or more object, object instance, resource and/or resource instance available to the server ([0058]); and comparing the one or more generated hash values with the resource data to identify a match ([0058]).
As to claim 13, UKKOLA discloses the method of claim 12, wherein determining the at least one object, object instance, resource and/or resource instance comprises reversing the compressed data ([0058], the hash for an object is to be matched by the server, therefore is considered reversible.  It is to be noted that the scope of “reversibly” is interpreted in light of the specification, page 13, paragraph 1, “when the resource data is reversible, the server may decompress or reverse the resource data to obtain the corresponding object(s), object instance(s), resource(s) and resource instance(s)”).
As to claim 16, UKKOLA discloses the method of claim 14, wherein a value of a bit code is representative of the presence or absence one object, one object instance, one resource or one resource instance at the device ([0062], “instead of including in the message static information (which is simply matched in the server) such as the domain, end-point type and template flag as query parameters, a single hash is taken over those parameters and included in the message 502. In the above example, the hash is included as "&hash=4e671c". When the server 106 receives the hash, it is configured to send 504 the hash to the storage 112 where the hash is compared against pre-calculated hashes of those parameters.  The storage responds by sending 506 the unhashed information to the server. If the hash included a template flag, the storage may return a pointer to the template. Otherwise the process is the same as in FIG. 4.”).
As to claim 19, UKKOLA discloses the method of claim 8, wherein the compressed data relates to a group identifier for a group comprising at least one object, object instance, resource or resource instance available to the server ([0062], “instead of including in the message static information (which is simply matched in the server) such as the domain, end-point type and template flag as query parameters, a single hash is taken over those parameters and included in the message 502. In the above example, the hash is included as "&hash=4e671c". When the server 106 receives the hash, it is configured to send 504 the hash to the storage 112 where the hash is compared against pre-calculated hashes of those parameters.  The storage responds by sending 506 the unhashed information to the server. If the hash included a template flag, the storage may return a pointer to the template. Otherwise the process is the same as in FIG. 4”, wherein the single hash string is equivalent to a group identifier for a group comprising of domain, end-point type and template flag).
As to claim 20, UKKOLA discloses the method of claim 19, wherein the group relates to a branch of a data structure representative of the objects, object instances, resources and/or resource instances available to the server (([0062], “instead of including in the message static information (which is simply matched in the server) such as the domain, end-point type and template flag as query parameters, a single hash is taken over those parameters and included in the message 502. In the above example, the hash is included as "&hash=4e671c". When the server 106 receives the hash, it is configured to send 504 the hash to the storage 112 where the hash is compared against pre-calculated hashes of those parameters.  The storage responds by sending 506 the unhashed information to the server. If the hash included a template flag, the storage may return a pointer to the template. Otherwise the process is the same as in FIG. 4”, wherein the group, e.g., comprising of domain and end-point is a branch of the complete data structure that comprises domain, end-point, and template flag, and other parameters).
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over UKKOLA et al (US 2014/0025742), in view of Hong et al (US 2014/0006586).
As to claim 15, UKKOLA discloses the claimed invention substantially, including wherein the value of the bit string is representative of the presence or absence of one object, one object instance, one resource or one resource instance at the device ([0062]), but does not expressly disclose one bit represents a presence of absence of one object, one object instance, one resource or one resource instance at the device.  Hong discloses a concept of using one bit to represent a presence of absence of one object, one object instance, one resource or one resource instance at the device ([0066]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine UKKOLA with Hong.  The suggestion/motivation of the combination would have been to utilize a bit to indicate a status (Hong, [0066]).
10.	Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over UKKOLA et al (US 2014/0025742), in view of GOVINDARAJU et al (US 2017/0295503).
As to claim 21, UKKOLA discloses the claimed invention substantially as discussed in claim 1, including wherein the device comprises an M2M device and/or wherein the server comprises an M2M server ([0011]), but does not expressly disclose that the M2M device or the M2M server is light weight.  GOVINDARAJU discloses a concept of lwM2M device used for a registration request ([0055]-[0056]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine UKKOLA with GOVINDARAJU.  The suggestion/motivation of the combination would have been to enable communications with a lwM2M server (GOVINDARAJU, [0055]-[0056]).
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/Primary Examiner, Art Unit 2458